Dismissed and Opinion filed August 29, 2002








Dismissed and Opinion filed August 29, 2002.
 





 





 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-00510-CV
____________
 
FRANK AUCOIN, Appellant
 
V.
 
C. B. DEVOY, Appellee
 

 
On
Appeal from the 280th District Court
Harris
County, Texas
Trial
Court Cause No. 01-04720
 

 
M
E M O R A N D U M   O P I N I O N
This is an appeal from a judgment
signed February 26, 2002.  
On August 22, 2002, appellant filed a motion to dismiss
because he no longer desires to prosecute the appeal.  See Tex.
R. App. P. 42.1.  The motion is
granted. 
Accordingly, the appeal is ordered dismissed.  
PER CURIAM
Judgment rendered and Opinion
filed August 29, 2002.
Panel consists of Justices Yates,
Anderson, and Frost. 
Do Not Publish C Tex. R. App. P.
47.3(b).